Citation Nr: 0936544	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-21 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION


The Veteran had active military service from September 1946 
to May 1947. The appellant claims to be his surviving spouse 
for the purpose of receiving death benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the benefit sought on appeal.

By a September 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c).



FINDINGS OF FACT

1. The Veteran is shown to have died in April 2005.

2. At the time of his death, the Veteran and the appellant 
were not shown to be legally married.


CONCLUSION OF LAW

The claim for VA death benefits based on recognition of the 
appellant as the Veteran's surviving spouse must be denied by 
operation of law. 38 U.S.C.A. §§ 101, 103 (West 2002); 38 
C.F.R §§ 3.1(j), 3.5, 3.50, 3.53, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

VCAA, however, is not applicable to matters in which the law, 
and not the evidence, is dispositive. See Mason v. Principi, 
16 Vet. App. 129, 132 (2002). VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility. 38 C.F.R. § 3.159(d) (2008).

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA also does not apply. 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"). Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

Here, the law is dispositive and the appellant is not legally 
eligible for the benefits for which she claims entitlement. 
Hence, VCAA is not applicable. Moreover, since this decision 
results in a denial of recognition as the veteran's surviving 
spouse for purposes of VA death benefits, any failure to 
provide notice as to the effective date and rating is 
harmless. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Analysis

In May 2005, the appellant filed an application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse based on her claimed 
status as the surviving spouse of a veteran.

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 38 C.F.R. § 3.50(b) (2008).

The evidence in the file shows that the Veteran and the 
appellant were married in October 1948 and divorced in August 
1978. The Veteran died in April 2005.

Since the appellant was not legally married to the Veteran at 
the time of his death, she may not be recognized as his 
surviving spouse for the purpose of receiving VA death 
benefits.

The Board acknowledges the arguments advanced by the 
appellant and is sympathetic to her situation, in particular 
her lengthy marriage to the Veteran as well as the 
circumstances surrounding her need to file for a divorce. 
However, the regulatory criteria and legal precedent 
governing eligibility for death benefits as a surviving 
spouse are clear and specific, and the Board is bound by 
these criteria. 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2008). On this record, the claim must be denied under 
the law.

ORDER

The claim for VA death benefits based on the appellant's 
recognition as the surviving spouse of the Veteran is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


